internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to dd psi 4-plr-116284-00 date date re legend decedent trust date sibling a sibling b sibling c child a child b child c child d child e child f child g grandchild h grandchild i grandchild j grandchild k grandchild l grandchild m grandchild n grandchild o grandchild p grandchild q grandchild r grandchild s bank sibling a family_trust sibling b family_trust sibling c family_trust local court plr-116284-00 dear this is in response to the date letter and other correspondence requesting rulings concerning the generation-skipping_transfer_tax income_tax and gift and estate_tax consequences of the proposed division of the trust the facts submitted are as follows decedent died on date survived by his three siblings sibling a sibling b and sibling c under article three of decedent’s will the residue of his estate passed to the trust to be held for the benefit of sibling a sibling b sibling c and their issue it is represented that the trust has not been amended and no additions constructive or otherwise have been made to the trust since decedent’s death on date under article three paragraph sec_1 and of the will the trustees are to distribute one-third of the net trust income annually to each of sibling a sibling b and sibling c living at the time of the annual payment on the death of any one of them leaving issue his or her one-third share of income is to be paid per stirpes to his or her issue living at the time of the annual payment if all of the issue of the respective sibling has died the one-third share of trust income to which that issue would have otherwise been entitled is to increase pro_rata the remaining share or shares for decedent’s siblings and their issue if a sibling of decedent dies without issue the one-third share of trust income otherwise payable to that sibling is to increase pro_rata the remaining share or shares for decedent’s siblings and their issue under article three paragraph any income payable to a minor may be applied by the trustees for the minor’s support education and welfare or paid to the minor’s guardian under article three paragraph if on account of long continued illness or serious physical incapacity or some other similar urgent need or emergency it appears to the trustees to be expedient and necessary that some portion of the trust principal be distributed to a beneficiary other than the trustees themselves the trustees are authorized to distribute to that beneficiary such part of the trust principal as the circumstances appear to justify and require however the aggregate of such principal distribution to any one beneficiary shall not exceed an amount which bears the same ratio to the total principal of the trust that such beneficiary’s share of the income bears to the total shares of the income beneficiaries under no circumstances shall the trustees distribute any part of the trust principal to themselves under article three paragraph the trust is to continue until the death of the last survivor of child a child b child c child d child e and child f plr-116284-00 under article three paragraph on the termination of the trust the property will be distributed outright to those beneficiaries entitled to income at the time and in the same proportion as the income to which they are then entitled under article three paragraph neither child g nor any of her issue are to be regarded as issue of sibling c under article four if a beneficiary is a minor at the termination of the trust the trustees are to hold in further trust the principal to which the minor would otherwise be entitled and distribute so much of income and if insufficient so much of principal as the trustees deem necessary or advisable for the minor’s support education and welfare when the minor reaches age the minor’s trust will terminate and the principal and accumulated income will be distributed outright to him or her under article six child a child b and child d were designated as the trustees and child f was designated as successor co-trustee in case of inability or refusal of child a child b or child d to act in case of the inability or refusal of another trustee to act as trustee the remaining trustees are to appoint as successor co-trustee another of decedent’s nephews or nieces or one of his grandnephews or grandnieces in default of any such individual will to act as co-trustee the trustee vacancy shall not be filled in case of the inability or refusal of all three of the individual trustees or successor trustees to act bank is designated to be the trustee since child a and child b have died child d and child f are the current trustees of the trust sibling a sibling b and sibling c have all died sibling a was survived by two children child a and child b who have also died child b was survived by four children grandchild h grandchild i grandchild j and grandchild k and they are the current beneficiaries of the one-third income share attributable to sibling a sibling b was survived by child c and child d and they are the current beneficiaries of the one-third income share attributable to sibling b child d has two children grandchild l and grandchild m child c also has two children grandchild n and grandchild o sibling c was survived by three children child e child f and child g child g and her issue were disinherited under article three paragraph of the will therefore child e and child f are the current pro_rata beneficiaries of the one-third income share attributable to sibling c child f has four children grandchild p grandchild q grandchild r and grandchild s child e has no children the parties propose to divide the trust equally into three separate trusts the sibling a family_trust sibling b family_trust and sibling c family_trust the trustees will file a petition with the local court requesting an order approving the division of the trust and the appointment of additional trustees the assets of the trust will be plr-116284-00 allocated among the three new trusts on a pro_rata basis and each new trust will receive an equal share of each asset in the trust child d and child f will serve as co-trustees of each of the three trusts in addition grandchild i and grandchild j will serve as additional co-trustees of the sibling a family_trust grandchild l and grandchild o will serve as additional co-trustees of the sibling b family_trust grandchild p will serve as an additional co-trustee of the sibling c family_trust the provisions of the trust as created in decedent’s will will control in the administration of each of the three trusts thus grandchild h grandchild i grandchild j and grandchild k will be the current pro_rata income beneficiaries of the sibling a family_trust child c and child d will be the current pro_rata income beneficiaries of the sibling b family_trust child e and child f will be the current pro_rata income beneficiaries of the sibling c family_trust upon the death of each such income_beneficiary the income otherwise distributable to him or her will be distributed pro_rata to his or her issue if any the sibling a family_trust sibling b family_trust and sibling c family_trust will terminate on the death of the last survivor of child a child b child c child d child e and child f on termination of each family_trust the trust principal will be distributed to the respective beneficiaries of each trust entitled to income at that time in the same proportion as the income to which they are then entitled rulings requested you have requested the following rulings no gain will be recognized on the division of the trust and the basis and holding periods of each asset transferred to the new trusts will for income_tax purposes be the same as the trust’s basis and holding_period for each such asset at the time of transfer the proposed division of the trust will not affect the exempt status with respect to the generation-skipping_transfer_tax and will not cause any distribution from or termination of any interest in the trust or the resulting trusts to be subject_to the generation-skipping_transfer_tax the proposed division will not cause any beneficiary to be considered as having made a taxable gift under sec_2501 of the internal_revenue_code and the proposed division will not cause the trust or the new trusts to be includible in the gross_estate of child c child d child e or child f plr-116284-00 ruling_request sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property will be the excess of the amount_realized from the sale over the adjusted_basis provided in sec_1011 for determining gain and the loss will be the excess of the adjusted_basis provided in such section for determining loss over the amount_realized sec_1_1001-1 of the income_tax regulations provides that except as otherwise provided in subtitle a of the code the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained a partition of jointly-owned property is not a taxable sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result thereof thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 severance of a joint_tenancy in stock into a tenancy_in_common is a nontaxable_transaction in revrul_69_486 1969_2_cb_159 a non-pro rata distribution of trust property was made in_kind by the trustee the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries and was subject_to the provisions of sec_1001 and sec_1002 the present case is distinguishable from revrul_69_486 because it has been represented that the assets of the trust will be allocated among the three new trusts on a pro_rata basis and each new trust will receive an equal share of each asset in the trust accordingly the proposed transaction will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of the trust an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different 499_us_554 there is a material difference when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id pincite in cottage savings the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that plr-116284-00 is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite thus the question here is whether after the division of the trust into three separately administered trusts the beneficiaries will have different rights to or interests in the trust income or principal than they presently have it is consistent with the supreme court’s opinion in cottage savings to find here that the interests of the beneficiaries of the three trusts under the proposed division will not differ materially from their interests under the current administration of the trust the same substantive provisions of the trust will continue to control the interests of the beneficiaries after the division the trustees propose to divide the trust assets into three separate trusts one for each group of beneficiaries the taxpayer represents that the division of trust assets will be pro_rata among the three trusts the timing for distribution of principal will be the same before and after the proposed division under the proposed division the principal similarly will be distributed to the beneficiaries of the three trusts after the death of the last survivor of child a child b child c child d child e and child f during the trust term the trustee has discretion under certain circumstances to distribute principal to an income_beneficiary up to but no more than in the same proportion as the income beneficiary’s share of the income the trust also provides that in the event an entire line of beneficiaries dies without issue during the trust term the one-third share of that line will pro_rata increase the shares of the surviving lines the taxpayer represents that since the separate trusts will continue to be controlled by the terms of the trust these provisions will be unchanged by the division into separate trusts therefore we conclude that the interests of the trust beneficiaries will not be materially different after the trust assets are divided into separate trusts with the exception of the assets sold by the trust to effect a pro-rata division of all trust property gain_or_loss on which will be taxed at the trust level the proposed division of the trust will not be a taxable_exchange and no gain_or_loss will be recognized under sec_1001 ruling_request sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under of the tax_reform_act_of_1986 the act the generation-skipping_transfer gst tax is generally applicable to generation-skipping transfers made after date however under b a of the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the tax does not apply to a transfer under a_trust that was irrevocable on date plr-116284-00 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter in this case the division of the trust by the trustees will not result in a shift of any beneficial_interest in the trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the proposed division will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for in the original trust accordingly based on the facts submitted and the representations made we conclude that the proposed division of the trust into three separate trusts the sibling a family_trust sibling b family_trust and sibling c family_trust will not cause either the trust or the new trusts to lose exempt status for generation-skipping_transfer_tax purposes ruling_request sec_3 and sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of death sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at plr-116284-00 any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth under which the decedent has retained for life the possession or enjoyment of or the right to the income from the property or the right to designate the persons who shall possess or enjoy the property or the income from the property sec_2037 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in then property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power by the decedent to alter amend revoke or terminate the interest in the property or where the decedent relinquished such power within the three year period ending on the date of the decedent’s death sec_2036 through may apply only in circumstances where a decedent made a transfer of property or an interest therein sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible in this case upon the division of the trust into the sibling a family_trust sibling b family_trust and sibling c family_trust each beneficiary of a_trust will have the same beneficial_interest as he or she had under the trust because the beneficial interests of the beneficiaries are substantially the same both before and after the proposed transaction no transfer of property will be deemed to occur as a result of the division accordingly we conclude that the proposed division will not cause a beneficiary to have made a transfer subject_to the gift_tax under sec_2501 likewise none of child c child d child e or child f will be considered to have made a transfer for estate_tax purposes and the proposed division will not cause the plr-116284-00 value of the trust or the new partitioned trusts to be includible in the gross_estate of child c child d child e or child f for federal estate_tax purposes in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative a copy of this letter should be attached to any gift estate or generation-skipping_transfer_tax returns that you may file relating to this matter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours george masnik branch chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
